DECISION ON OBJECTION TO BILL OF COSTS
1. Investigation Costs: Must be documented with proof that each plaintiff has paid only a non-duplicated
share of the bill, to a maximum of $200 each.
2. These are separate consolidated cases. Each plaintiff (husband and wife as a unit) are entitled to $75.00 Plus $50.00
3. Bills for original photographs, not enlargements, must be produced. Only photographs actually used CT Page 8235 at trial are allowed. Plaintiffs cannot seek duplicate payments for the same photograph used. One total payment for each photograph admitted at trial.
4. Medical records costs not allowed. For court and clerk's fees for copies of records see General Statutes § 52-259.
5. Expert fees for economists not allowed. Experts' fees limited to persons designated in General Statutes § 52-260 (f), (g).
6. Sheriff fees for service of subpoenas must be documented. See General Statutes § 257(b)(7) and § 52-261.
7. Trial  exhibits: Reasonable Costs, to be documented, are allowable for original "maps, plans, mechanical drawings" actually submitted as exhibits at trial. Costs for enlargements of basic documents (photographs, maps, etc.) not allowed.
F. Paul Sullivan, J.